DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 11 recites “an insulated adapter”. The specification discloses only an adapter. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “the fan housing”. This should read “the offset fan housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the offset window fan”. Claim 1 allows multiple fans. It is unclear which fan this refers to.
Claim 7 recites “an overflow”. It is unclear what structure this comprises.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2822217 to Marshall et al. (Marshall) in view of U.S. Patent 7121105 to Rais (Rais), U.S. Patent 5555742 to Kelley (Kelley), and U.S. Patent 2774581 to Bowersox (Bowersox).
Regarding claim 1, Marshall teaches an offset fan housing (Figure 1); an exterior portion in fluid communication with a room exterior (10, Figure 1); a center portion configured to reside in a window opening and between the interior portion and the exterior portion and in fluid communication with both the interior portion and the exterior portion (12, Figure 1); at least one fan in either the interior portion 
Marshall is silent on an interior portion in fluid communication with a room interior and pads in the path of the ambient air into the evaporative cooler housing; a water supply in fluid communication with the pads; and an air path through the vents, through the pads, and into the offset fan housing, and wherein the fan is positioned above the evaporative cooler.
Rais teaches an interior portion in fluid communication with a room interior (30, throughout the Figures). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Rais to provide an interior portion in fluid communication with a room interior. Doing so would allow the device to be installed quickly and easily as well as allow it to be removed and reinstalled on a variety of windows.
Kelley teaches pads in the path of the ambient air into the evaporative cooler housing (70, Figure 1); a water supply in fluid communication with the pads (shown at 52, Figure 1); and an air path through the vents, through the pads, and into the offset fan housing (the pads are positioned in the flowpath and would be positioned in the path of Marshall to maintain the effectiveness of the pad). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide pads in the path of the ambient air into the evaporative cooler housing; a water supply in fluid communication with the pads; and an air path through the vents, through the pads, and into the offset fan housing. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air.
Bowersox teaches a fan above an evaporative cooler (shown in Figure 6). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings 
Regarding claim 2, Marshall teaches wherein the center portion of the offset fan housing has a smaller cross-section than either the interior portion or the exterior portion, reducing an amount of window area blocked by the offset window fan (Figure 1 shows the orientation).
Regarding claim 3, Marshall teaches wherein: the exterior portion turns downward; and the fan resides in the exterior portion (shown in Figure 1 and the fan is in the exterior portion per Col. 1 line 56-66).
Regarding claim 4, Marshall is silent on wherein the water supply comprises a reservoir in the bottom of the evaporative cooler housing.
Kelley teaches wherein the water supply comprises a reservoir in the bottom of the evaporative cooler housing (shown at 52, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide wherein the water supply comprises a reservoir in the bottom of the evaporative cooler housing. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air and have a supply of water to allow cooling to occur.
Regarding claim 5, Marshall is silent on wherein a water source fills the reservoir through a valve responsive to a water level in the reservoir.
Kelley teaches wherein a water source fills the reservoir through a valve responsive to a water level in the reservoir (60, Col. 4 lines 15-28). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide wherein a water source fills the reservoir through a valve responsive to a water level in the reservoir. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air and have a supply of water to allow cooling to occur.
Regarding claim 6, Marshall is silent on wherein the valve is closed by a float residing in the water in the reservoir.
Kelley teaches wherein the valve is closed by a float residing in the water in the reservoir (62, Col. 4 lines 15-28). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide wherein the valve is closed by a float residing in the water in the reservoir. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air and have a supply of water to allow cooling to occur.
Regarding claim 7, Marshall is silent on wherein an overflow releases water from the reservoir if the water level rises above the overflow.
Kelley teaches wherein an overflow releases water from the reservoir if the water level rises above the overflow. (Col. 5 line 58 – Col. 6 line 7). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide wherein an overflow releases water from the reservoir if the water level rises above the overflow. Doing so would prevent mineral buildup.
Regarding claim 8, Marshall is silent on further including a pump in fluid communication with the water.
Kelley teaches a pump in fluid communication with the water (85, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide a pump in fluid communication with the water. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air and have a pump to provide the water to the evaporative cooler.
Regarding claim 9, Marshall is silent on wherein the pump is in fluid communication with the water through a strainer or a filter.

Regarding claim 10, Marshall is silent on wherein the pump advanced water through a water hose to a position above the pads and releases the water into the pads.
Kelley teaches wherein the pump advanced water through a water hose to a position above the pads and releases the water into the pads (85, Figure 1, Col. 4 lines 29-50). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Kelley to provide wherein the pump advanced water through a water hose to a position above the pads and releases the water into the pads. Doing so would provide the evaporative cooler that is suggested in Marshall allowing the device to cool air and to provide water to the evaporative cooler.
Regarding claim 11, the modified device of Marshall teaches wherein an insulated adapter connects the evaporative cooler housing to the offset fan housing (a portion of 12 is considered the insulated adapter because it has a wall and the walls insulate).
Regarding claim 12, Marshall is silent on wherein the fan housing is a telescoping two piece housing having the interior portion and the exterior portion adjustable to sandwich a room exterior wall containing the offset window fan.
Rais teaches wherein the fan housing is a telescoping two piece housing having the interior portion and the exterior portion adjustable to sandwich a room exterior wall containing the offset window fan (Figure 10 shows the orientation). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marshall with the teachings of Rais to provide wherein the fan 
Regarding claim 13, the modified device of Marshall teaches claim 13 as disclosed in claims 1-4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        7/27/21